DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is written in response to application number 17/074,400 filed 10/19/2020

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Beck (US 8,561,822).

1: Beck discloses a container 2 comprising a flat foot base 8 having strap ribs 38 and a sidewall 6 having recessed columns 30/50, the strap ribs and recessed columns vertically lined up to resist deformation in the base and the sidewall (col. 3, ll. 42-53), the container comprising:

a flat foot base 8 comprising a gate 12, a wall (angled wall to the left of 8; fig. 6), and flat feet, the gate centered on a central axis of the container, the wall extending from the gate toward a (fig. 6);

a sidewall 46 connected to the base, the sidewall extending substantially along the central axis to define at least part of an interior of the container,

a bell 14 connected to the sidewall and leading upward and radially inward to a finish 16 connected to the bell,

a plurality of strap ribs 38 positioned in the base between the flat feet, the strap ribs extending radially outward from at least one of the gate or the wall toward the sidewall, the strap ribs sloping upward relative to the resting surface toward the sidewall from the at least one of the gate or the wall to resist deformation of the base (fig. 4 and 6); and

a plurality of recessed columns 30/50 positioned in the sidewall, the recessed columns comprising sidewall ribs 44 extending along a periphery of the sidewall and centered about the central axis, wherein portions of the sidewall between the sidewall ribs are substantially continuous along the periphery of the sidewall, the recessed columns configured to resist at least one of bending, leaning, crumbling, or stretching along the sidewall (col. 7, ll. 17-33),

wherein the strap ribs and the recessed columns vertically line up along the central axis to form pressure resistance bands such that each pressure resistance band comprises a strap rib vertically lined up along the central axis with a recessed column, the pressure resistance bands configured to communicate forces on the container vertically along the container between the base and the sidewall to continuously resist deformation in the base and the sidewall (fig. 1 and 2).

2: Blake discloses the container of claim 1, wherein the strap ribs 38 extend radially outward from the wall of the base (fig. 4).

3: Blake discloses the container of claim 1, wherein the strap ribs extend radially outward from the gate of the base (fig. 4). 
Claim(s) 1, 4, 7, 9 and 15-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Darr (US 2008/0223816).

1, 15: Darr discloses a container 10 comprising a flat foot base 12 having strap ribs 54 and a sidewall 30 having recessed columns 32, the strap ribs and recessed columns vertically lined up to resist deformation in the base and the sidewall [0028], the container comprising:

a flat foot base 12 comprising a gate 52, a dome 50, and flat feet 40, the gate centered on a central axis of the container, the wall extending from the gate toward a resting surface of the container, the flat feet extending from the wall to the resting surface ([0028]; fig. 12);

a sidewall 30 connected to the base, the sidewall extending substantially along the central axis to define at least part of an interior of the container (fig. 2),

a bell 28 connected to the sidewall and leading upward and radially inward to a finish 14 connected to the bell [0021],

a plurality of strap ribs 54 positioned in the base between the flat feet, the strap ribs extending radially outward from at least one of the gate or the wall toward the sidewall, the strap ribs sloping upward relative to the resting surface toward the sidewall from the at least one of the gate or the wall to resist deformation of the base ([0035]; fig. 12); and

a plurality of recessed columns 32 positioned in the sidewall, the recessed columns comprising sidewall ribs 36 extending along a periphery of the sidewall and centered about the central axis, wherein portions of the sidewall between the sidewall ribs are substantially continuous along the periphery of the sidewall, the recessed columns configured to resist at least one of bending, leaning, crumbling, or stretching along the sidewall [0028],

wherein the strap ribs and the recessed columns vertically line up along the central axis to form pressure resistance bands such that each pressure resistance band comprises a strap rib vertically (fig. 12).

4, 17: Darr discloses the container of claim 1, wherein the base further comprises a plurality of load ribs 38 positioned between the strap ribs, the load ribs having a depth toward the interior of the container shallower than a depth of the strap ribs, the load ribs configured to resist deformation of the base when external forces are applied to the container [0025].

7: Darr discloses the container of claim 1, wherein the sidewall is substantially round about the periphery of the sidewall, and wherein the plurality of recessed columns  comprises three recessed columns positioned in the sidewall equidistantly around the periphery of the round sidewall (fig. 11 and 12).

9: Darr discloses the container of claim 7, wherein the plurality of strap ribs comprises three strap ribs positioned in the base equidistantly from each other, and wherein the three strap ribs and the three recessed columns vertically line up along the central axis (fig. 12).

16, 18: Darr discloses the container of claim 17, wherein the strap 54 and load ribs 38 extend radially outward from at least on f the gate or the dome (fig. 2 and 12).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Darr (US 2008/0223816).

8, 10: Darr discloses the container of claim 7, wherein the sidewall comprises a grip portion Z and a label portion 70, and wherein the three recessed columns are positioned in the grip portion (fig. 2), and the plurality of recessed columns further comprises recessed columns positioned in the label portion equidistantly around the periphery of the round sidewall, the six recess columns in the label portion configured to inhibit triangulation of the container, wherein three of the six recess columns in the label portion and the three recessed columns in the grip portion vertically line along the central axis ([0024]; fig. 11 and 13).

It is noted that Darr teaches the ability for more than 4 recessed columns to extend in both the grip and label portions and having at least 6 columns would be obvious to one having ordinary skill in the art. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).


Allowable Subject Matter
Claims 5, 6, 11-13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/RAVEN COLLINS/Examiner, Art Unit 3735                                                                                                                                                                                                         

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735